Citation Nr: 0634994	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to a disability rating greater than 30 
percent for residuals of a gunshot wound to the right 
shoulder, Muscle Group IV, with retained foreign bodies and a 
scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
March 1970.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and December 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The veteran testified 
at a Travel Board hearing in June 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, with respect to the service connection for diabetes 
mellitus issue, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran who served 
in Vietnam from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Type II diabetes mellitus is one of the 
diseases associated with herbicide exposure for purposes of 
the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  To warrant service connection, Type II diabetes 
mellitus may manifest at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Initially, the veteran's DD Form 214 confirms that the 
veteran has "service in Vietnam," such that exposure to 
herbicides may be presumed.  38 C.F.R. § 3.307(a)(6), 
3.313(a).  Service medical records (SMRs) themselves are 
negative for diabetes.  VA treatment records from 2001 to 
2002 record some treatment for diabetes.  Post-service, a VA 
outpatient note from December 2001 indicates that the veteran 
has a history of Type II diabetes mellitus, a diagnosis that 
would entitle him to the presumption afforded to veterans 
with herbicide exposure.  However, in contrast, when the 
veteran underwent a VA diabetes examination in October 2002, 
the examiner diagnosed the veteran with Type I diabetes 
mellitus, which is not on the list of diseases associated 
with herbicide exposure for purposes of the presumption.   

The examiner opined that the veteran had Type I diabetes 
mellitus since 1999, some 29 years after discharge from 
service, providing evidence against the claim.  During his 
Travel Board hearing testimony, the veteran stated that he 
had no recent treatment for diabetes, providing further 
evidence against his claim.   

Nonetheless, the Board acknowledges that the October 2002 VA 
diabetes examiner did not have access to the claims folder, 
and in this respect, the examiner emphasized several times 
that he had very few details to support his Type I diabetes 
mellitus diagnosis.  Thus, the medical opinion is incomplete, 
lacking a review of the relevant evidence of record.  As a 
result, it is entitled to very limited probative value. 

Consequently, the Board finds that October 2002 VA diabetes 
examination is insufficient to allow the claim for service 
connection for diabetes mellitus, but does trigger VA's duty 
to obtain a more thorough and comprehensive medical 
examination and opinion with regard to the claim.  38 
U.S.C.A. § 5103A(d).  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  A remand is required to secure this examination 
and opinion.  

Second, the veteran is currently service-connected for a 
gunshot would to the right shoulder, Muscle Group IV, with 
retained foreign bodies.  This disability is currently 
evaluated as 30 percent disabling under Diagnostic Code 5304.  
38 C.F.R. § 4.73 (2006).  A 30 percent rating is assigned 
when there is "severe" muscle disability by way of 
38 C.F.R. § 4.56.  This is the maximum rating available under 
this particular Diagnostic Code.  In addition, up until 
September 22, 1982, the veteran was also receiving a 10 
percent rating for an associated painful right shoulder scar 
per Diagnostic Code 7804.  38 C.F.R. § 4.118.  

The Board emphasizes that under 38 C.F.R. § 4.14, rating the 
same disability under various diagnoses is to be avoided and 
would constitute pyramiding.  However, the Board also 
acknowledges that veteran can be entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the other manifestations.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  In addition, 
any combined rating for disabilities of the right upper 
extremity cannot run foul of the amputation rule.  See 38 
C.F.R. §§ 4.25 (combined ratings table), 4.68 (amputation 
rule). Simply stated, the veteran can not receive more 
compensation for the right shoulder than he would receive if 
he did not have a right arm. 

In this regard, the current evidence of record does not show 
that the veteran's current right shoulder muscle injury 
affects any of the other five muscle groups for the shoulder 
girdle (Diagnostic Codes 5301 through 5306).  Consequently, 
absent evidence to the contrary, Diagnostic Code 5304 is the 
most appropriate Diagnostic Code in terms of rating any 
muscle disability present.  However, a VA outpatient 
examination from December 2001 and a VA consult performed in 
January 2002 note a right shoulder scar that is tender to 
palpation.  In addition, the January 2002 VA consult revealed 
right shoulder impingement syndrome and right shoulder 
arthritis.  Thus, it is conceivable that the veteran may have 
an additional right shoulder musculoskeletal disability 
secondary to his service-connected right shoulder gunshot 
wound.  Consequently, Diagnostic Codes 5200 through 5202 for 
the musculoskeletal system, in addition to Diagnostic Code 
7804 for scars may be applicable in rating the various 
manifestations of veteran's right shoulder disability.  

In order to address this complex issue, a more current and 
thorough VA examination to determine the nature and current 
severity of disability for his service-connected right 
shoulder disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of 
any current Type I or Type II diabetes 
mellitus, and to determine the nature 
and current severity of disability for 
his service-connected right shoulder 
condition.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the examiner.  
The claims folder must be made 
available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, 
the examiner is asked to provide a 
diagnosis for any Type I or Type II 
diabetes mellitus present.  

If Type I diabetes is found, and not 
type II, the examiner should also 
provide an opinion as to whether it is 
at least as likely as not (a 50 percent 
probability) that any Type I diabetes 
mellitus is related to the veteran's 
period of active duty service from May 
1967 to March 1970, to include as due 
to presumed herbicide exposure.

With respect to the examination for the 
nature and current severity of his 
service-connected right shoulder 
disability, the examiner should discuss 
all impairments associated with this 
disability, including any muscle 
disability (if any), any arthritis with 
limitation of motion (if any) or other 
musculoskeletal condition secondary to 
his gunshot wound, including a tender and 
painful scar due to the prior gunshot 
wound.  The examiner should clarify which 
muscle groups are involved in the 
service-connected injury.  

The examiner should all discuss all 
ranges of motion and all functional 
impairment due to pain, flare-ups, 
weakness, incoordination, fatigability, 
or excessive use.  38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  Finally, 
the examiner should also discuss to what 
extent his right shoulder disability 
impairs his ability to work.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should include a complete explanation 
with his or her opinion, based on 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinions, the examination 
report should so state.

2.	After completing any additional 
necessary development, the RO should 
readjudicate both issues on appeal, 
considering any new evidence secured 
since the June 2004 statement of the 
case.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



